DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (directed to figures 8-9 and claims 14-15) in the reply filed on May 6, 2022 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully traverse the restriction requirement insofar as a search for publications relating to one of the species of claims would reveal publications relating to the other species and, thus, would not impose a serious burden on the Examiner. Accordingly, Applicants respectfully request that the restriction requirement be withdrawn.” (see page 1 lines 9-12 of Remarks REM of 05/06/2022).  
This is not found persuasive because the prior art comprising structure of a Front Derailleur would not likely lead to prior art comprising structure of a Rear Derailleur.  As a result, without the restriction requirement, the Examiner would be required to search for the separate structures of a Front Derailleur and a Rear Derailleur.  Such a search would be a burdensome search to the Examiner. Are Applicants arguing that the inventions are obvious variants of each other?  Would Applicants be willing to submit evidence showing the inventions are obvious variants of each other and admit such on the record?
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2022.



Claim Objections
Claim 15 is objected to because of the following informalities:  

This claim claims: “The bicycle rear derailleur according to claim 1, wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery” (see lines 1-3).  

The dependence of claim 15 to claim 1 appears to be a grammatical error.  The Examiner points out that “a pivot axis of the first link” is claimed in claim 14, but not claimed in claim 1.

Applicants are asked to consider changing the dependence of claim 15 to claim 14.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an end of the first link (31a) being pivotably disposed on an end of a mount portion (113a) and an end of the second link (32a) being pivotally disposed on an end of the mount portion (113a), does not reasonably provide enablement for “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” (see lines 7-9).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claim 14, this claim claims “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” (see lines 7-9).
The specification is not enabling because the specification enables an end of the first link (31a) and an end of the second link (32a) to be pivotally disposed on a mount portion (113a), but does not enable pivotably disposing of the ends of the links on the battery casing (11a).  See figure 8.
Regarding the In re Wands Factor of “Amount of direction provided”, no direction is provided by the inventor to provide an end of the first link and an end of the second link being pivotably disposed on the battery casing, as the inventor only appears to provide direction of connecting the ends of these links to a mount portion.  What direction has Inventor/Applicant provided for pivotably disposing an end of the second link on the battery casing?   
Regarding the Wands Factor of “Existence of Working Examples”, this claim claims “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” (see lines 7-9).  However, the specification only appears to disclose an end of the first link being pivotably disposed on an end of a mount portion and an end of the second link being pivotally disposed on an end of the mount portion.  The ends of the first and second links being pivotally disposed on ends of a mounting portion is the only working example provided in the specification.  No working example is disclosed for the claimed limitation (of the claim invention) of an end of the first link and an end of the second link are pivotably disposed on the battery casing.  Thus, a single working example for the claimed invention is not disclosed.  Where in the specification is a working example of “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” disclosed? 
Regarding the Wands Factor of “Quantity of experimentation needed”, this claim claims “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” (see lines 7-9).  However, the specification only appears to disclose an end of the first link being pivotably disposed on an end of a mount portion and an end of the second link being pivotally disposed on an end of the mount portion.  Because of the significant difference between the disclosure of the specification and the above limitation, the specification does not provide a reasonable amount of direction or guidance for experimentation.  If Applicants do not agree, where in the specification is a working example for “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” disclosed?  How would one of ordinary skill in the art with the disclosure of the specification arrive at the claimed invention without unreasonable experimentation?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, this claim claims “wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing” (see lines 7-9).  This limitation renders the claim indefinite because the limitation is inconsistent with specification, as the specification only appears to disclose an end of the first link (31a) and an end of the second link (32a) being pivotably disposed on a mount portion (113a).  For this office action, prior art comprising an end of the first link and an end of the second link being pivotably disposed on the battery casing either directly or indirectly (via intermediate structure) will be considered as reading onto the above limitation.
Regarding claim 15, this claim claims “The bicycle rear derailleur according to claim 1, wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery” (see lines 1-3).  
This limitation renders the claim indefinite because the claim is unclear as to whether 1) claim 15 is supposed to further define the front derailleur of claim 1 or 2) claim 15 is supposed to further define the rear derailleur of claim 14.  Thus, the scope of the claim is unclear.
For this office action, this claim will be considered as further defining the rear derailleur of claim 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shipman et al. (US Publication 2014/0087901 A1).
Regarding claim 14, Shipman et al. (from here on just referred to as Shipman) discloses a rear derailleur comprising:

A bicycle rear derailleur (see figures 1-24, especially figures 1, 3-4, 7a-7d, 9 and 13), configured to be mounted on a bicycle frame (13, see figure 1), comprising:

a battery assembly (1 and 2, see figure 1), comprising a battery casing (1, as 1 at least partially encases the battery 2, as shown in figure 9) and a battery (2), wherein the battery casing has a fixed portion (considered the portion of 1 fixed to the bicycle frame, as shown in figure 1) and an accommodation portion (considered the portion of 1 that accommodates connection of the battery 2 as shown in figure 9, and also is connected to the linkage assembly 3 and 4 as shown in figures 1 and 3-4), the fixed portion of the battery casing is configured to be mounted on the bicycle frame (see figure 1), and the battery is disposed in the accommodation portion of the battery casing (see figure 9);

a movable component (5, see figure 1);

a linkage assembly (3 and 4, see figure 1), comprising a first link (3) and a second link (4), wherein an end of the first link and an end of the second link are pivotably disposed on the battery casing (see figures 1 and 3-4), and the other end of the first link and the other end of the second link are pivotably disposed on the movable component (see figures 1 and 3-4);

a chain guide (8, see figures 1 and 3-4), pivotably disposed on the movable component (see figures 1 and 3-4); and

a motor (54, see figure 13), electrically connected to the battery (see paragraphs 0048 and 0061), wherein the motor is configured to drive the linkage assembly to move the movable component and the chain guide with respect to the bicycle frame (see paragraph 0048, especially last 3 lines of paragraph 0048);

wherein a pivot axis (see figures 1 and 3-4) of the first link (3) with respect to the battery casing passes the accommodation portion of the battery casing (see figures 1 and 3-4).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and to depend from claim 14 as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Shipman et al. (US Publication 2014/0087901 A1) is considered the closest prior art reference to the claimed invention of dependent claim 15.

Claim 15 claims:
“wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery”.  

Also, see figure 8.

Shipman et al. (considered the prior art of record) does not disclose nor would be obvious to the limitation(s) of “wherein a pivot axis of the first link with respect to the battery casing passes the accommodation portion of the battery casing and the battery”, in conjunction with the limitations of independent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/JJC/